DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Claims 1-6, 8-15, 17 and 18 have been fully considered but they are not persuasive.  Further, they are moot because of a new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 8-10, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (hereinafter Ohta), U.S. Patent Application Publication 2020/0373045, in view of Shigemoto et al. (hereinafter Shigemoto), U.S. Patent 6,471,786.
Regarding Claim 1, Ohta teaches, a coil component comprising: 
a body (“molded body” [0195]) in which a coil (“coil” [0196]) portion is disposed; and 
external electrodes (not shown) connected to the coil portion, 
wherein the body includes metal particles formed of an Fe-based alloy, 
the Fe-based alloy (“Fe-based nanocrystalline alloy powder” [0064]) has one peak or two peaks in a differential scanning calorimetry (DSC) graph, and when the Fe-based alloy has the two peaks, a primary peak is smaller than a secondary peak, where the primary peak is at a lower temperature than the secondary peak 
(Ohta teaches “the holding temperature is from a temperature at which the first (low temperature side) exothermic peak (exothermic peak derived from nanocrystal precipitation) appears (hereinafter referred to as "T.sub.x1") to less than a temperature at which the second (high temperature side) exothermic peak (exothermic peak derived from coarse crystal precipitation) appears (hereinafter referred to as "T.sub.x2") when measuring a Fe-based amorphous alloy powder with a differential scanning calorimeter (DSC) (at a temperature increase rate of 20.degree. C/minute” [0165]).  (Ohta: Fig. 3B, para. [0064], [0165], [0195], [0196]).
Ohta does not explicitly teach, the Fe-based alloy has the one peak within a range from 600°C to 800°C without a peak less than 600°C.
the Fe-based alloy has the one peak within a range from 600°C to 800°C (“620.degree. C. to 800.degree. C”) without a peak less than 600°C (Shigemoto teaches “[t]he peak temperature of the rapidly solidified alloy during the heat treatment process influences the generation of the hard magnetic R.sub.2 Fe.sub.14 B phase. If the peak temperature is less than 620.degree. C., the R.sub.2 Fe.sub.14 B phase is not generated, thereby exhibiting no intrinsic coercivity. If the peak temperature exceeds 800.degree. C., crystal grains of a soft magnetic Fe boride excessively grow, weakening the exchange interaction thereof with the R.sub.2 Fe.sub.14 B phase, and thereby failing to obtain a residual flux density of 0.5 T or more. For these reasons, the peak temperature is preferably in the range from 620.degree. C. to 800.degree. C”, thus Shigemoto reasonably teaches “the Fe-based alloy has the one peak within a range from 600°C to 800°C (“620.degree. C. to 800.degree. C”) without a peak less than 600°C”).  (Shigemoto: Figs. 1, 2 and 6, col. 5, lines 20-31).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ally powder of Ohta to include the one peak of Shigemoto, the motivation being to provide a nanocomposite having “excellent magnetic properties” [0082].  (Shigemoto: Figs. 1, 2 and 6, col. 5, lines 31-33).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 5, the combination of Ohta in view of Shigemoto further teaches, wherein the metal particle includes nanocrystal grains formed of the Fe-based (Ohta: Fig. 3B, para. [0112]).
Regarding Claim 6, the combination of Ohta in view of Shigemoto further teaches, wherein the Fe-based alloy is represented by a composition formula of Fe (100-a-x-y-z-p-q) COaSixByMzCUpPq in which 0<=a<=0.5, 2<=x<=17, 6<=y<=15, 0<z<=5, 0.5<=p<=1.5, 0<=q<=8, and M is at least one element selected from the group consisting of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, and W (Ohta: Table 1 teaches the formula Fe (100-a-x-y-z-p-q) COaSixByMzCUpPq).  (Ohta: Fig. 3B, para. [0203]).
Regarding Claim 8, the combination of Ohta in view of Shigemoto further teaches, wherein the Fe-based alloy has the two peaks (Ohta: “Alloy A: Tx1=522° C, Tx2=645° C” [0216]).  (Ohta: Fig. 3B, para. [0216]).
Regarding Claim 9, the combination of Ohta in view of Shigemoto further teaches, wherein the secondary peak is within a range from 600°C to 800°C (Ohta: “Alloy A: Tx1=522° C, Tx2=645° C” [0216]).  (Ohta: Fig. 3B, para. [0216]).
Regarding Claim 10, Ohta further teaches, an Fe-based nanocrystal grain alloy represented by a composition formula of Fe (100-a-x-y-z-p-q) COaSixByMzCUpPq in which 0<=a<=0.5, 2<=x<=17, 6<=y<=15, 0<z<=5, 0.5<=p<=1.5, 0<=q<=8, and M is at least one element selected from the group consisting of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, and W (Ohta: Table 1 teaches the formula Fe (100-a-x-y-z-p-q) COaSixByMzCUpPq), and
the Fe-based nanocrystal grain alloy has one peak or two peaks in a differential scanning calorimetry (DSC) graph (Ohta teaches “the holding temperature is from a temperature at which the first (low temperature side) exothermic peak (exothermic peak derived from nanocrystal precipitation) appears (hereinafter referred to as "T.sub.x1") to (Ohta: Fig. 3B, para. [0064], [0165], [0203]).
Ohta does not explicitly teach, the Fe-based alloy has the one peak within a range from 600°C to 800°C without a peak less than 600°C.
However, Shigemoto teaches, the Fe-based alloy has the one peak within a range from 600°C to 800°C (“620.degree. C. to 800.degree. C”) without a peak less than 600°C (Shigemoto teaches “[t]he peak temperature of the rapidly solidified alloy during the heat treatment process influences the generation of the hard magnetic R.sub.2 Fe.sub.14 B phase. If the peak temperature is less than 620.degree. C., the R.sub.2 Fe.sub.14 B phase is not generated, thereby exhibiting no intrinsic coercivity. If the peak temperature exceeds 800.degree. C., crystal grains of a soft magnetic Fe boride excessively grow, weakening the exchange interaction thereof with the R.sub.2 Fe.sub.14 B phase, and thereby failing to obtain a residual flux density of 0.5 T or more. For these reasons, the peak temperature is preferably in the range from 620.degree. C. to 800.degree. C”, thus Shigemoto reasonably teaches “the Fe-based alloy has the one peak within a range from 600°C to 800°C (“620.degree. C. to 800.degree. C”) without a peak less than 600°C”).  (Shigemoto: Figs. 1, 2 and 6, col. 5, lines 20-31).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ally powder of Ohta to include the one peak of Shigemoto, the motivation being to provide a nanocomposite having “excellent .  (Shigemoto: Figs. 1, 2 and 6, col. 5, lines 31-33).  Therefore, the limitations of Claim 10 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 15, the combination of Ohta in view of Shigemoto further teaches, wherein the Fe-based alloy includes nanocrystal grains, and an average size of the nanocrystal grains is within a range from 20nm to 50nm (Ohta: “10 nm to 40 nm” [0112]).  (Ohta: Fig. 3B, para. [0112]).
Regarding Claim 17, the combination of Ohta in view of Shigemoto further teaches, wherein the Fe-based alloy has the two peaks (Ohta: “Alloy A: Tx1=522° C, Tx2=645° C” [0216]).  (Ohta: Fig. 3B, para. [0216]).
Regarding Claim 18, the combination of Ohta in view of Shigemoto further teaches, wherein the secondary peak is within a range from 600°C to 800°C (Ohta: “Alloy A: Tx1=522° C, Tx2=645° C” [0216]).  (Ohta: Fig. 3B, para. [0216]).

Claims 2-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta in view of Shigemoto, as applied to claim 1 and claim 10, respectively, in view of Kojima et al. (hereinafter Kojima), U.S. Patent Application Publication 2019/0013123.
Regarding Claim 2, the combination of Ohta in view of Shigemoto further teaches two peaks and is silent on the primary peak being smaller than the secondary peak.  (Ohta: Fig. 3B, para. [0165]).

wherein a maximum height of the primary peak is 80% or less of a maximum height of the secondary peak.
However, Kojima teaches, when the Fe-based alloy has the two peaks (11, 15), a primary peak (11) is smaller than a secondary peak (15), where the primary peak is at a lower temperature (T1) than the secondary peak (T2) and
wherein the Fe-based alloy has the two peaks (11, 15), and a maximum height of the primary peak (11) is 80% or less of a maximum height of the secondary peak (15).  (Kojima: Fig. 1, para. [0042]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the two peaks of the combination of Ohta in view of Shigemoto to include the smaller primary peak of Kojima, the motivation being that “using such an Fe-based nanocrystalline soft magnetic alloy powder can have a smaller core loss” [0082].  (Kojima: Fig. 1, para. [0082]).  Therefore, the limitations of Claim 2 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 3, the combination of Ohta in view of Shigemoto and further in view of Kojima further teaches, wherein the Fe-based alloy has the two peaks (Ohta: peaks at T.sub.x1, T.sub.x2), and the maximum height of the primary peak (Kojima: 11) is 50% or less of the maximum height of the secondary peak (Kojima: 15), the motivation being that “using such an Fe-based nanocrystalline soft magnetic alloy .  (Ohta: Fig. 3B, para. [0165]), (Kojima: Fig. 1, para. [0042], [0082]).
Regarding Claim 4, the combination of Ohta in view of Shigemoto and further in view of Kojima further teaches, wherein the Fe-based alloy has the two peaks (Ohta: peaks at T.sub.x1, T.sub.x2), and the maximum height of the primary peak (Kojima: 11) is 20% or less of the maximum height of the secondary peak (Kojima: 15), the motivation being that “using such an Fe-based nanocrystalline soft magnetic alloy powder can have a smaller core loss” [0082].  (Ohta: Fig. 3B, para. [0165]), (Kojima: Fig. 1, para. [0042], [0082]).
Regarding Claim 11, the combination of Ohta in view of Shigemoto further teaches two peaks and is silent on the primary peak being smaller than the secondary peak.  (Ohta: Fig. 3B, para. [0165]).
The combination of Ohta in view of Shigemoto does not explicitly teach, a primary peak is smaller than a secondary peak.
However, Kojima teaches, a primary peak (11) is smaller than a secondary peak (15).  (Kojima: Fig. 1, para. [0042]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the two peaks of the combination of Ohta in view of Shigemoto to include the smaller primary peak of Kojima, the motivation being that “using such an Fe-based nanocrystalline soft magnetic alloy powder can have a smaller core loss” [0082].  (Kojima: Fig. 1, para. [0082]).  Therefore, the limitations of Claim 11 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 12, the combination of Ohta in view of Shigemoto and further in view of Kojima further teaches, wherein the Fe-based alloy has the two peaks (Ohta: peaks at T.sub.x1, T.sub.x2), and a maximum height of the primary peak (Kojima: 11) is 80% or less of a maximum height of the secondary peak (Kojima: 15), the motivation being that “using such an Fe-based nanocrystalline soft magnetic alloy powder can have a smaller core loss” [0082].  (Ohta: Fig. 3B, para. [0165]), (Kojima: Fig. 1, para. [0042], [0082]).
Regarding Claim 13, the combination of Ohta in view of Shigemoto and further in view of Kojima further teaches, wherein the Fe-based alloy has the two peaks (Ohta: peaks at T.sub.x1, T.sub.x2), and the maximum height of the primary peak (Kojima: 11) is 50% or less of the maximum height of the secondary peak (Kojima: 15), the motivation being that “using such an Fe-based nanocrystalline soft magnetic alloy powder can have a smaller core loss” [0082].  (Ohta: Fig. 3B, para. [0165]), (Kojima: Fig. 1, para. [0042], [0082]).
Regarding Claim 14, the combination of Ohta in view of Shigemoto and further in view of Kojima further teaches, wherein the Fe-based alloy has the two peaks (Ohta: peaks at T.sub.x1, T.sub.x2), and the maximum height of the primary peak (Kojima: 11) is 20% or less of the maximum height of the secondary peak (Kojima: 15), the motivation being that “using such an Fe-based nanocrystalline soft magnetic alloy powder can have a smaller core loss” [0082].  (Ohta: Fig. 3B, para. [0165]), (Kojima: Fig. 1, para. [0042], [0082]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MALCOLM BARNES/
Examiner, Art Unit 2837
7/27/2021


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837